DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a roughness of the second surface of the first conductive element is greater than a roughness of the lateral surface of the first conductive element, claim 9” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10, and 12-15 is/are rejected under 35 U.S.C. 102a(1) as being anticipated by Jeung (U.S. 2005/0130345) hereafter Jeung.
As to claim 1, Jeung discloses a semiconductor structure, comprising:
a first substrate (the right PCB 102, para-0065 or 1002, para-0080) having a first surface;
first and second semiconductor device packages (100, 200, or 900) disposed on the first surface of the first substrate (102); and
a first transmission path (the right 204, 210, figure 2) electrically connecting the first and second semiconductor device packages through the first substrate (102);
a second transmission path (the left 204, 210) electrically connecting the first and second semiconductor device packages, wherein the second transmission path (the left 204, 210) is outside the first substrate (insulate or isolate from the right PCB 102).
As to claim 2, Jeung discloses the first semiconductor device package (100, 200) is stacked on the second semiconductor device package (100, 200) in a direction substantially parallel to the first surface of the first substrate (the right 102, figure 1).
As to claim 3, Leung discloses the first substrate (102 or 1002) comprises a common contact (not label) within the first transmission path (connected to the solder, i.e. element 210).
As to claims 4-6, Leung discloses the common contact is electrically connected with a power or is grounded, and the second transmission path (the left 204, 210) is configured to transmit signal.
As to claim 7, Leung discloses an impedance (the resistance) of the first transmission path (the right 204, 210) is different from an impedance (the resistance) of the second transmission path (the left 204, 210), para-0086+.
As to claim 8, Leung discloses in figures 6 and 14 that the first semiconductor device package (100, 200, or 900) further comprises: a second substrate (i.e. element 302); and a first conductive element (i.e. the right element 602) disposed over the second substrate, the first conductive element (602) being in contact with the common contact (by the solder 210).
As best understood to claim 9, Leung discloses the first conductive element (the right 602) has a first surface (top surface) facing the second substrate (a bottom surface), a second surface opposite the first surface of the first conductive element, and a lateral surface (a side surface in which connected or contact to the solder) extending between the first and second surfaces of the first conductive element; and wherein a roughness of the second surface of the first conductive element is greater than a roughness of the lateral surface of the first conductive element.
As to claim 10, Leung discloses in figures 6 and 14, the first semiconductor device package (100, 200, or 900) further comprises a second conductive element (the left element 602) disposed over the second substrate and within the second transmission path.
As to claim 12, Leung discloses a semiconductor structure, comprising:
a first semiconductor device package (top element 100, 200, or 900);
a second semiconductor device package (next to the top element 100, 200, or 900) stacked on the first semiconductor device package;
first and second interconnection (the right and left of elements 204, 210) electrically connecting the first and second semiconductor device packages (100, 200, or 900); wherein the first interconnection (the right 204, 210) is different from the second interconnection (204, 210) in electrical property (the resistance from the right PCB 102).
As to claim 13, Leung discloses an impedance (the resistance) of the first interconnection (the right 204, 210) is different from an impedance (the resistance) of the second interconnection (the left 204, 210), para-0086+.
As to claims 14-15, Leung discloses a material of the first interconnection (204 made from copper) comprises a substrate (302), is different from a material of the second interconnection (210 made from a solder ball). 

Claim(s) 16-20 is/are rejected under 35 U.S.C. 102a(1) as being anticipated by Woodman (U.S. Patent 5,016,138) hereafter Woodman.
As to claim 16, Woodman discloses an electronic device as shown in figures 1-7, comprising:
a first semiconductor device package (22);
a second semiconductor device package (22) stacked (46) on the first semiconductor device package;
a case (66) defining a space accommodating the first and second semiconductor device packages (22),
wherein the space defined by the case (66) has a first dimension (length) and a second dimension (width) longer than the first dimension, and the first and second semiconductor device packages (22) are stacked in a direction parallel to the second dimension.
As to claim 17, Woodman further comprises a substrate (58) disposed adjacent to the first semiconductor device package (22) in a direction parallel to the first dimension; a first transmission path (the right 24, 26, 36) electrically connecting the first and second semiconductor device packages (22) through the substrate (connected to the substrate 58, figure 7); and a second transmission path (the left 24, 26, and 36) electrically connecting the first and second semiconductor device packages (22 or stacked 46), wherein the second transmission path is outside the substrate.
As to claim 18, Woodman further comprises a power supply (column 1, lines 30+) electrically connected with the substrate (58) and disposed adjacent to the first semiconductor device package (22) in a direction parallel to the second dimension.
As to claim 19, Woodman discloses the first and second semiconductor device packages (22) further comprise at least one of the following components: a memory (column 1, lines 30+), a processing unit, a sensing module, a wireless communication module, a touch panel, a display, and an alarm.
As to claim 20, Woodman discloses the electronic device, which is a castellation level packing or leadless chip carrier (LCC, column 1, lines 45+) capable of being used in comprises an electronic pen, an electronic watch, an electronic band, or electronic glasses. 

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN T DINH whose telephone number is (571)272-1929. The examiner can normally be reached MON-FRI: 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN T DINH/Primary Examiner, Art Unit 2848